Citation Nr: 1333038	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  07-39 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had active duty service from March 1966 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO denied service connection for PTSD.

In October 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development. 
In the remand, the Board pointed out that the RO originally adjudicated the matter on appeal as service connection for PTSD.  However, in light of the diagnoses of psychiatric disorders other than PTSD of record--specifically, depressive disorder--and the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board recharacterized the claim on appeal as one for service connection for a psychiatric disability to include PTSD.

After accomplishing further action, the AMC continued to deny the Veteran's claim for a psychiatric disability (as reflected in September 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

In September 2012, the Veteran's representative indicated that they it had no additional evidence to submit in support of the Veteran's claim and requested that the Veteran's claim be forwarded to the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's claim.  A review of the documents in such folder reveals additional adjudicatory documents, including an October 2013 Informal Hearing Presentation submitted by the Veteran's representative.

For the reason expressed below, the claim on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals that additional action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

The AMC mailed the September 2012 SSOC to the Veteran at a PO Box address.  The SSOC was returned to VA in September 2012 by the United States Postal Service (USPS) as undeliverable with a notation of "Return to Sender Unable to Forward."  

VA regulation provides that, when a supplemental statement of the case is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2012).  The supplemental statement of the case is to be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2012) (pertaining to statements of the case).

The Board notes that the Veteran's representative received a copy of the September 2012 SSOC, as the representative submitted a completed waiver later that month, which had been attached to the September 2012 SSOC.   However, the Veteran must be sent the SSOC as well.  Under these circumstances, the Board finds that, on remand, the Veteran's correct address should be verified and, thereafter, the September 2012 SSOC should be resent to him.   

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to verify the Veteran's current mailing address.  All requests and responses in this regard must be documented in the Veteran's claims file. 

2.   Resend the September 2012 to the Veteran, copying his representative.  After affording the Veteran and his representative appropriate time to respond, return the claims file to the Board for further appellate consideration of the claim on appeal.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


